DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-26 in the reply filed on September 24, 2020 is acknowledged.
Claims 27-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 24, 2020.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites “the slots” in line 1 of the claim. It is suggested this limitation be changed to “the two or more slots” to consistently refer to the limitation introduced in claim 8. 
Claim 21 recites “wherein the outer periphery of the platform provides 360 degree contract with the anatomy” in line 1-2 of the claim. It is suggested this limitation be changed to “wherein the outer periphery of the platform is configured to provides 360 degree contact” to avoid issues with claiming a human organism and to fix a spelling error.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the optic indicia" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-12, 15, and 17-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggleston et al (US 5628798).

Regarding claim 2, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform comprises an annular member (ring 102) having an outer surface, an anterior surface, a posterior surface and at least one slot (112) enclosed at a radially outward position thereof by the outer surface and one at least one side by the anterior surface and/or the posterior surface (Figure 12).
Regarding claim 8, Eggleston discloses all of the limitations set forth in claim 2, wherein the platform comprises two or more slots (grooves 112, figure 12) enclosed at radially outward portions by the outer surface (figure 12), one or more slots positioned at an anterior location relative to another slot, each slot corresponding to a change in power of the eye by moving the optic from one of the slots to another of the slots (C:7, L:60-67; rotation along slots 112 moves lens member forward or backward within platform to adjust the corrective power of the implant).

Regarding claim 10, Eggleston discloses all of the limitations set forth in claim 9, where at least one of the first optic and the second optic are moveable transverse to the optical axes thereof after being engaged with the platform to adjust the power of the multi-piece IOL within the eye (C:7, L:60-67; rotation along slots 112 moves lens member forward or backward within platform to adjust the corrective power of the implant).
Regarding claim 11, Eggleston discloses all of the limitations set forth in claim 8, wherein Eggleston further teaches that wherein one slot can be used for initial vision correction and another slot can be used for an adjustment procedure (C:7, L:55-65, a thread of the lens 114 can be initially placed in one slot for initial vision correction and then an instrument can be placed in opening 118 to allow rotation of the thread lens member forward or backward into another slot for an adjustment procedure. It is noted that this is a functional limitations, and as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations). 
Regarding claim 12, Eggleston discloses all of the limitations set forth in claim 8, wherein a mid-position slot is designated for initial placement of the optic and anterior and posterior slots are designated for adjustment placement to correct errors by effectively increase or decreasing the power of the eye compared to the power when the optic placed in the mid-position slot (C:7, L:55-65, a mid-position slot 112 of the platform can be initially engaged by the threads of the lens for initial placement of the optic and then an instrument can be placed 
Regarding claim 15, Eggleston discloses all of the limitations set forth in claim 11, further comprising a second optic configured to correct power errors (C:8, L: 5-6, second lens with a different dioptric power to correct power errors).
Regarding claim 17, Eggleston discloses all of the limitations set forth in claim 8, wherein the slots provide for displacement and fixation of the optic to control lens positioning within an eye to reduce one or more of tilt aberration, decentration aberration and pseudophakic power estimation error (the slots provide for displacement of the lens within the platform to fix power estimation errors, C:8, L:1-6). 
Regarding claim 18, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform comprises anatomy indicia (103) on an anterior surface thereof, the anatomy indicia configured to align the platform to ocular anatomy (C:7, L:42-45, openings 103 are visible to the user to indicate and allow for proper positioning when surgically inserted. The opening 103 can indicate the anterior face of the device to a surgeon and would be configured to be aligned with an arbitrary ocular structure when inserted into the ocular anatomy). 
Regarding claim 19, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform comprises an optic indicia (118) on an anterior surface thereof and the optic indicia configured to rotationally align the optic within the eye to align an asymmetric power profile of the optic to the anatomy (C:7, L:60-67, C:8, L:1-5, openings 118 are visible to the user to indicate and allow for proper positioning when surgically inserted).
Regarding claim 20, Eggleston discloses all of the limitations set forth in claim 1, wherein the optic indicia is a first optic indicia (103), the platform further comprising a second optic 
Regarding claim 21, Eggleston discloses all of the limitations set forth in claim 1, wherein the outer periphery of the platform provides 360 degree contact with the anatomy to which the platform is coupled to reduce, minimize or eliminate cell migration between the platform and the anatomy (Figure 12 and 12A).
Regarding claim 22, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform comprises three slots aligned in an anterior-posterior direction (Figure 12, 112 includes at least 3 slots extending in an anterior-posterior direction, figure 11B) 
Regarding claim 23, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform comprise an aperture (103) disposed on the anterior surface configured to receive an instrument for rotationally positioning the platform in the eye (C:7, L:42-43).
Regarding claim 24, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform is configured to be supported in an interior of a capsular bag of an eye (C:7, L:50-51).
Regarding claim 25, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform comprises one or more haptics (104, 106) disposed at the outer periphery (figure 11A)
Regarding claim 26, Eggleston discloses all of the limitations set forth in claim 1, wherein the platform is configured to be supported in a sulcus of an eye (C:4, L:60-65). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston et al (US 5628798), as applied to claim 1 above, and further in view of Tran (US 20060069432).
. 
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eggleston et al (US 5628798) in view of Tran (US 20060069432), as applied to claim 3 above, and further in view of Kahook et al (WO 2017079449). 
Regarding claim 7, Eggleston in view of Tran teaches all of the limitations set forth in claim 3, wherein the optic comprises variation in transmittance (Eggleston, C:7, L:20-34; Tran, paragraph 0027) but does not specifically disclose the variation is from a central zone to a peripheral zone, the central zone overlapping a central portion of the inner zone of the platform and the peripheral zone being adjacent to the inner periphery when the optic is coupled with the platform. However, Kahook discloses a multipart IOL comprising a platform and an optic, wherein the optic comprises variation in transmittance from a central zone to a peripheral zone, the central zone overlapping a central portion of the inner zone of the platform and the peripheral zone being adjacent to the inner periphery when the optic is coupled with the platform (paragraph 58, page 20, opaque ring with a center aperture to partially or completely block visible light) in order to allow only focused light into the eye to increase depth of focus. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include an opaque ring on the optic of Eggleston in view of Tran, in order to allow only focused light into the eye to increase depth of focus. 
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston et al (US 5628798), as applied to claim 11 above, and further in view of Rosen et al (20150250583). 
Regarding claim 13, Eggleston discloses all of the limitations set forth in claim 11, further comprising a second optic (C:7, L:20-34; C:8, L:5-6) for upgradability of ocular or lens material to 
Regarding claim 16, Eggleston discloses all of the limitations set forth in claim 11, further comprising a second optic (C:7, L:20-34; C:8, L:5-6) for upgradability of ocular or lens material to allow for greater optical resolution and purity using various lenses or permutations, but does not specifically disclose to correct optical aberrations. Rosen teaches it was known in the art at the time of the invention to make intraocular lenses that reduce peripheral aberrations by tailoring the surface parameters of the IOL (paragraph 0137, 0171). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a second optic, such as the optic taught by Rosen, compatible with the platform of Eggleston, such that the optic is configured to correct optical abberations, in order to improve vision. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eggleston et al (US 5628798), as applied to claim 11 above, and further in view of Kahook et al (WO 2017079449). 
Regarding claim 14, Eggleston discloses all of the limitations set forth in claim 11, further comprising a second optic (C:7, L:20-34; C:8, L:5-6) for upgradability of ocular or lens material to allow for greater optical resolution and purity including using photochromic filters or lenses, but does not specifically disclose a second optic configured to provide a substitute for natural accommodation by providing multifocality, enhanced or adjustable depth of focus. Kahook discloses a multipart IOL comprising a platform and an optic, wherein the optic comprises variation in transmittance from a central zone to a peripheral zone, the central zone overlapping a central portion of the inner zone of the platform and the peripheral zone being adjacent to the inner periphery when the optic is coupled with the platform (paragraph 58, page 20, opaque ring with a center aperture to partially or completely block visible light) in order to allow only focused light into the eye to increase depth of focus. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include a second optic with an opaque ring on the optic of Eggleston, in order to allow only focused light into the eye to increase depth of focus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/             Primary Examiner, Art Unit 3771